DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The IDS filed 11/25/2019, 2/26/2020, 6/30/2020, 10/20/2020, 10/27/2020, 5/17/2021, 6/08/2021, 11/12/2021 have been considered by the Examiner.  
The 35 page Information Disclosure Statement (IDS) filed 11/25/2019 has been
reviewed to the extent reasonably possible. Applicant is reminded that "burying"
relevant references in a lengthy IDS is discouraged. See, e.g., Molins PLC v. Textron
Inc., 48 F.3d 1172, 33 USPQ2d 1823, 1831 (Fed. Cir. 1995).
The court concluded that, by "burying" Wagenseil in a multitude of other references, Hirsh and Smith intentionally withheld it from the PTO because this manner of disclosure was tantamount to a failure to disclose. Citing Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1328, 178 USPQ 577 (5th Cir.), cert, denied, 414 U.S. 874 (1973), the court stated that Hirsh's and Smith's failure to highlight Wagenseil in light of their knowledge of Whitson's actions in the foreign prosecutions violated their duty of candor to the PTO. Citing our precedent, Textron asserts that Smith's and Hirsh's conduct is "inexcusable, fraudulent, and cannot operate to cure Whitson's inequitable conduct." See Rohm & Haas Co. v. Crystal Chem. Co., 722 F.2d 1556, 220 USPQ 289 cert, denied, 469 U.S. 851 (1984) (where intentional material misrepresentations have been made, a "cure" through voluntary efforts during prosecution must be demonstrated by clear, unequivocal, and convincing evidence).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 14/714,949 filed 5/18/2015 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 and 25 of US 10,395,759.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims are either species of the instant claims of have only minor differences encompassed by the instant generic claims. Instantly, the pending claims are drawn to the same method and process steps 

Applicant’s other applications considered herein:
15/473,302 is drawn to a substantially different process than instantly claimed.
15/431,715 is drawn to a substantially different process than instantly claimed.

Claim Rejections - 35 USC § 101
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
Grouping a sets of sequencing quality control (SQC) metrics into one or more data structures according to similarity. This step reads on a process that can be carried out by the human mind and is therefore an abstract idea. The recited “data structure” reads on a table, graph or matrix.
Selecting a reference panel of reference coverage data sets using the one or more data structures, wherein the selected reference coverage data sets have SQC 
Normalizing the sample coverage data set and the reference panel. This step reads on a process that can be carried out by the human mind and also, normalizing data is a mathematical concept. The step is therefore an abstract idea.
Fitting the normalized reference panel to a mixture model at each of the plurality of genomic regions to determine an expected coverage distribution at each of the plurality of genomic regions. This step reads on a process that can be performed by the human mind and furthermore, a “mixture model” is a mathematical concept is statistics. A mixture model is analogous to a plurality of probabilistic distributions which are mathematical expressions.  The step is therefore an abstract idea.
Identifying one or more copy number variants (CNVs) by comparing according to a Hidden Markov Model (HMM), the normalized sample coverage data set to the expected coverage distribution at each of the plurality of genomic regions from the mixture model. This step recites mathematical concepts which are the HMM and mixture models of genomic regions and the mental step of identifying CNVs by comparing sample coverage data to the mixture models using HMM. This step is interpreted as using the mixture models (distributions) as a reference to which sample coverage data is compared and wherein the HMM is then used to identify CNVs based on information from the mixture models and sample coverage data comparison (see par. 0021 of the specification).  The step reads on multistep mathematical calculation.
Claims 24-42 recite limitations that are further dawn to abstract ideas and further limit claim 23. Claims 43-44 are drawn to the same process as claim 23. 
Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
A computing device, as in claim 23.

Computer readable medium, as in claim 44.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computing devices, processors and memory and computer readable medium are routine, conventional and well understood. The abstract idea steps are judicial exceptions that are merely applied on the generic computer. See MPEP 2106.05(f). In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations).
The computing device, processors and memory and computer readable medium are a recitation of generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Relevant Prior Art
Heng Wang et al. (BMC Bioinformatics vol. 15 (2014) pages 1-14). Wang et al. do not teach using sequencing quality control metrics from a sample (SSQC) and reference (SQC) to selecting a reference panel of reference coverage data sets which is then normalized, fitted to a mixture model and analyzed by HMM.  
Fromer et al. (The American Journal of Human Genetics, vol. 91 (2021) pages 597-607). Fromer et al. teach depth of (read) coverage as an indicator of alignment quality.
Neither Wang et al. or Fromer et al. teach selecting a reference panel of reference coverage data sets that have SQC metric similar to the SSQC metrics.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631